The principal ground of the motion is that we overlooked the claim of plaintiffs in error that there was no evidence that the affections of the husband were alienated.
We did not overlook it, but considered it was embraced in the claim that the verdict for actual damages was not supported by the evidence. We have gone over the abstracts and briefs again, however, on this subject and remain of our former opinion that there was such evidence shown by the supplemental abstract, and that it was enough so that we cannot set aside the verdict.
Motion for rehearing denied and judgment affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE WHITFORD concur. *Page 313